Citation Nr: 0214916	
Decision Date: 10/24/02    Archive Date: 11/01/02

DOCKET NO.  98-15 798A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for nicotine/tobacco 
dependence.

2.  Entitlement to service connection for atherosclerosis, 
status postoperative bilateral carotid artery stenosis.

3.  Entitlement to service connection for atherosclerosis, 
status postoperative bilateral iliofemoral disease.

4.  Entitlement to service connection for pharyngeal 
carcinoma of the tonsillar area, also claimed as a malignant 
throat tumor.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

1.  All reasonable development necessary for the disposition 
of the instant case has been completed.

2.  The preponderance of the evidence is against the claim 
that the veteran has  nicotine addiction that began during 
active service.

3.  Persuasive evidence demonstrates the veteran's 
nicotine/tobacco dependence, atherosclerosis, and pharyngeal 
carcinoma of the tonsillar area were first manifest many 
years after active service and are not causally related to 
any incident of service.


CONCLUSIONS OF LAW

1.  Nicotine/tobacco dependence was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2001); 66 Fed. Reg. 45,620-45,632 (August 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

2.  Atherosclerosis, status postoperative bilateral carotid 
artery stenosis, was not incurred in or aggravated by active 
service, nor may cardiovascular disease be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001); 66 Fed. Reg. 45,620-45,632 
(August 29, 2001) (codified as amended at 38 C.F.R. § 3.159); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

3.  Atherosclerosis, status postoperative bilateral 
iliofemoral disease, was not incurred in or aggravated by 
active service, nor may cardiovascular disease be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001); 66 Fed. Reg. 45,620-45,632 
(August 29, 2001) (codified as amended at 38 C.F.R. § 3.159); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

4.  Pharyngeal carcinoma of the tonsillar area was not 
incurred in or aggravated by active service, nor may a 
malignant tumor be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2001); 66 Fed. Reg. 45,620-45,632 (August 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2002)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. 
Reg. 45,620-45,632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board notes that the RO referred to the explicit 
provisions of the VCAA when it re-adjudicated the veteran's 
claims in a January 2002 rating decision and that the veteran 
and his service representative were notified of appropriate 
law revisions in a July 2002 supplemental statement of the 
case.  Therefore, the Board finds that VA's duties have been 
fulfilled in the instant case.  The Board also notes that the 
RO has advised the veteran of the evidence necessary to 
substantiate his claims by various documents during the 
course of this appeal.  For example, the veteran was advised 
of the applicable law and regulations and, in essence, the 
deficiencies of his claims in the March 1998 and January 2002 
rating decisions, the RO's December 1997 and January 1999 
correspondence, the September 1998 statement of the case, and 
the December 2001 and July 2002 supplemental statements of 
the case.  These documents adequately notified the veteran of 
the evidence necessary to substantiate the claims on appeal 
and of the action to be taken by VA.

It is significant to note that in an October 2002 statement 
the veteran's accredited representative asserted the RO had 
failed to specifically inform the veteran that evidence was 
needed showing he was addicted to nicotine during active 
service.  The Board finds, however, that this matter was 
addressed by the RO in correspondence dated in December 1997 
and January 1999 and that the December 2001 specifically 
notified the veteran and his representative that the claim 
was denied because of the absence of evidence demonstrating 
his nicotine dependence began during active service.  As the 
veteran has been kept apprised of what he must show to 
prevail in his claims, what information and evidence he is 
responsible for, and what evidence VA must secure, there is 
no further duty to notify.  See Generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In claims for disability compensation the VCAA requires VA 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  The Board notes the 
veteran underwent VA compensation examinations pertinent to 
his claims in January 2002 and March 2002.  The Board finds 
that medical evidence sufficient for an adequate 
determination of the matters on appeal has been obtained.

In the circumstances of this case, the Board finds that 
additional development or notification would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that the 
VCAA does not apply).  Thus, the Board finds that the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled, to include the revised regulatory provisions 
38 C.F.R. § 3.159.  No additional assistance or notification 
to the veteran is required based on the facts of the instant 
case.  

For the reasons stated above, the Board finds that VA's 
duties under the VCAA have been fulfilled.  Further, the RO 
considered all of the relevant evidence of record and all of 
the applicable law and regulations when it adjudicated the 
claim below, and the Board will do the same.  As the claims 
on appeal have been adjudicated under the notice and duty to 
assist provisions of VCAA, the Board concludes that further 
delay to issue VCAA's implementing regulations is not 
warranted, and the veteran will not be prejudiced by the 
Board's decision to proceed with appellate review of the 
instant case.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

Background  Service medical records are negative for 
complaint or treatment related to cardiovascular disease or 
malignant tumors.  A July 1944 report noted the veteran's 
habits included smoking one pack of cigarettes per day.  The 
veteran's December 1945 discharge examination revealed normal 
lungs and cardiovascular system.  

Private medical records dated in October 1990 show the 
veteran underwent local resection for a squamous carcinoma of 
the tonsillar area in September 1990.  It was noted that the 
veteran had a 57 year pack per day smoking history until he 
quit 2 weeks earlier and that he reported he had been exposed 
to a lot of occupational smoke and acids in his work in steel 
fabrication.  A June 1994 report noted the veteran had 
undergone a peripheral vascular bypass procedure in 1978.  A 
July 1994 hospital discharge summary noted the veteran had 
undergone left carotid endarterectomy for arteriosclerotic 
cerebrovascular disease.  

In November 1997, the veteran requested entitlement to 
service connection for nicotine dependence.  He also claimed 
that his poor right leg circulation, status post surgery in 
September 1978, malignant throat tumor, status post surgery 
and radiation treatment in 1990, and carotid artery disorder, 
status post surgery in 1994, had been caused by smoking.  

In his September 1998 substantive appeal the veteran reported 
that before entering service he smoked approximately one 
cigarette per month but that during service cigarettes were 
pushed upon him and he became "hooked".  He reiterated his 
claims that his poor right leg circulation, malignant throat 
tumor, and carotid artery disorder were caused by a smoking 
habit which began in service.  He stated that he had tried 
but could not quit smoking.  In statements dated in January 
1999 the veteran stated he became hooked on cigarettes during 
service because they had been provided in his rations.  He 
claimed he would not have developed his nicotine addiction if 
cigarettes had been banned during his period service.

At his VA examination in January 2002 the veteran reported he 
did not smoke until after he entered service and that 
approximately one month after entering service he began 
smoking when he started associating with other smokers.  He 
stated he had never since quit but that he had thought of 
quitting.  The examiner noted diagnoses of atherosclerosis, 
with a history of successful surgery for bilateral carotid 
stenosis and bilateral iliofemoral disease, history of 
pharyngeal carcinoma to the tonsillar area, 
hypercholesterolemia, and a long history of cigarette 
smoking.  It was noted that the veteran's claims file was not 
available for review but that the veteran described a typical 
history of a smoker without any information as to an 
addiction or dependence beyond what would be expected for an 
average habitual smoker.  The examiner stated that the 
veteran's hypercholesterolemia was an additional risk factor 
for his vascular disease.

In March 2002 the veteran was seen for an examination which 
included a review of the evidence included in his claims 
file.  The examiner noted the claims file was reviewed but, 
in essence, that the veteran's service medical records 
included no pertinent information as to his smoking habits 
and that there was no evidence supporting his claim that he 
started smoking in service or that he exhibited signs of 
addiction or severe withdrawal symptoms at that time.  It was 
the examiner's opinion that a diagnosis of nicotine addiction 
beginning in active service was not warranted but that it was 
clear his smoking was a major contributing factor for his 
pharyngeal carcinoma and was a major risk factor for his 
atherosclerotic disease.

Legal Criteria  Service connection may be granted for a 
disability resulting from personal injury suffered or disease 
contracted in line of duty or for aggravation of preexisting 
injury suffered or disease contracted in line of duty.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2001). 

If a veteran had active service for 90 days or more, service 
connection will be rebuttably presumed for certain chronic 
diseases, to include cardiovascular disease and a malignant 
tumor which become manifest to a compensable degree within 
the year after such service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309. 

As to claims related to tobacco use in service, the Board 
notes the Internal Revenue Service Restructuring and Reform 
Act of 1998 (IRS Reform Act) was enacted into law in July 
1998 as Public Law No. 105- 206, which in pertinent part, 
prohibits service connection for death or disability on the 
basis that it resulted from an injury or disease attributable 
to the use of tobacco products by a veteran during active 
service.  112 Stat. 685, 865-66 (1998) (now codified at 38 
U.S.C.A. § 1103 (West Supp. 1999).  The new section 1103 does 
not, however, affect veterans and survivors currently 
receiving benefits or veterans and survivors who filed claims 
on or before June 9, 1998. 

The Board notes that VA General Counsel Precedent Opinions 
have been issued pertinent to claims related to tobacco use, 
and that the Board is bound by these precedent opinions.  See 
38 U.S.C.A. § 7104(c) (West 1991 & Supp. 2002).  
Specifically, the Board notes VAOPGCPREC 19-97 was prepared 
in response to an inquiry as to under what circumstances 
service connection may be established for tobacco-related 
disability or death on the basis that such disability or 
death is secondary to nicotine dependence which arose from a 
veteran's tobacco use during service.

VAOPGCPREC 19-97 provides that if a claimant can establish 
that a disease or injury resulting in disability or death was 
a direct result of tobacco use during service, e.g., damage 
done to a veteran's lungs by in-service smoking gave rise to 
lung cancer, service connection may be established without 
reference to section 38 C.F.R. § 3.310(a) which provides for 
"secondary service connection."  However, where the 
evidence indicates a likelihood that a veteran's disabling 
illness had its origin in tobacco use subsequent to service, 
and the veteran developed a nicotine dependence during 
service which led to continued tobacco use after service, the 
issue then became whether the illness may be considered 
secondary to the service-incurred nicotine dependence 
pursuant to 38 C.F.R. § 3.310.

The 1997 Opinion cited VAOPGCPREC 2-93, which held that 
whether nicotine dependence was a disease for compensation 
purposes was an adjudicative matter to be resolved by 
adjudicative personnel based on accepted medical principles.  
The threshold question was whether nicotine dependence could 
be considered a disease within the meaning of the veterans' 
benefit laws.  The 1997 Opinion further noted that secondary 
service connection could occur only if a veteran's nicotine 
dependence which arose in service and the resulting tobacco 
use were the proximate cause of the disability or death which 
is the basis of the claim, and that proximate cause is one of 
fact.  The 1997 Opinion also noted the potential for an 
intervening or a supervening cause of injury which might act 
to sever the proximate and causal connection between the 
original act and the injury.

VA's Under Secretary for Health has concluded that nicotine 
dependence may be considered a disease for VA compensation 
purposes.  See USB Letter 20-97-14 (July 24, 1997).  
Therefore, the two principal questions which must be answered 
by adjudicators in resolving a claim for benefits for 
tobacco-related disability or death secondary to nicotine 
dependence are: (1) whether the veteran acquired a dependence 
on nicotine during service; and (2) whether nicotine 
dependence which arose during service may be considered the 
proximate cause of disability or death occurring after 
service.

With regard to the first question, the Opinion held that the 
determination of whether a veteran is dependent on nicotine 
is a medical issue.  It noted that the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.) (DSM-IV) provided the criteria for 
diagnosing substance dependence generally applied in 
diagnosing nicotine dependence.  Under those criteria, 
nicotine dependence may be described as a maladaptive pattern 
of nicotine use leading to clinically significant impairment 
or distress, as manifested by three or more of the following 
criteria occurring at any time in the same 12 month period:
(1) tolerance, as manifested by the absence of nausea, 
dizziness, and other characteristic symptoms despite use of 
substantial amounts of nicotine or a diminished effect 
observed with continued use of the same amount of nicotine-
containing products;

(2) withdrawal, marked by appearance of four or more of the 
following signs within twenty-four hours of abrupt cessation 
of daily nicotine use or reduction in the amount of nicotine 
used: 
	(a) dysphoric or depressed mood; 
	(b) insomnia; 
	(c) irritability, frustration, or anger; 
	(d) anxiety; 
	(e) difficulty concentrating; 
	(f) restlessness; 
	(g) decreased heart rate; or 
(h) increased appetite or weight gain; or by use of 
nicotine or a closely related substance to relieve or 
avoid withdrawal symptoms;

(3) use of tobacco in larger amounts or over a longer period 
than was intended;

(4) persistent desire or unsuccessful efforts to cut down or 
control nicotine use;

(5) devotion of a great deal of time in activities necessary 
to obtain nicotine (e.g., driving long distances) or use 
nicotine (e.g., chain-smoking);

(6) relinquishment or reduction of important social, 
occupational, or recreational activities because of nicotine 
use (e.g., giving up an activity which occurs in smoking-
restricted areas); and

(7) continued use of nicotine despite knowledge of having a 
persistent or recurrent physical or psychological problem 
that is likely to have been caused or exacerbated by 
nicotine.  Id. at 181, 243-45.

VAOPGCPREC 19-97 further notes that in a case where, as a 
result of nicotine dependence acquired in service, a veteran 
continued to use tobacco products following service, the 
decision would have to be made whether the post-service usage 
of tobacco products was the proximate cause of the disability 
or death upon which the claim is predicated.  As discussed 
above, a supervening cause of the disability or death, such 
as exposure to environmental toxins, etc., might constitute a 
supervening cause of the disability or death so as to 
preclude service connection.  It also addressed the situation 
when a nicotine-dependent individual might have full 
remission and then resume use of tobacco products.

In summary, the General Counsel held that a determination of 
whether secondary service connection for disability or death 
attributable to tobacco use subsequent to military service 
should be established on the basis that such tobacco use 
resulted from nicotine dependence arising in service depended 
upon whether nicotine dependence may be considered a disease 
for purposes of VA benefits, whether the veteran acquired 
nicotine dependence in service, and whether that nicotine 
dependence may be considered the proximate cause of 
disability or death resulting from the veteran's use of 
tobacco products.  These questions must be answered by 
adjudication personnel applying established medical 
principles to the facts of particular claims.

The 1997 Opinion also held that with regard to proximate 
causation, if it is determined that as a result of nicotine 
dependence acquired in service a veteran continued to use 
tobacco products following service, adjudicative personnel 
must consider whether there is a supervening cause of the 
claimed disability or death which severs the causal 
connection to the service-acquired nicotine dependence.

On July 24, 1997, the Acting Under Secretary of VA for 
Benefits issued USB Letter 20-97-14 with further guidelines 
for adjudication of claims of entitlement to service 
connection based on tobacco use or nicotine dependence.  
Citing a May 1997 Under Secretary for Health document, the 
letter held that nicotine dependence was a disease, and as 
such, each decision must then specifically address (1) 
whether the veteran acquired a dependence on nicotine in 
service and (2) whether that dependence may be considered the 
proximate cause of disability or death resulting from the use 
of tobacco products by the veteran under General Counsel and 
regulatory definitions.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2001).  The Court has held 
that when aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim for service connection may still be 
granted if the condition is observed during service or any 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488 (1997).

The Court has also held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

The United States Court of Appeals (Federal Circuit Court) 
has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).  The Federal Circuit Court has 
also recognized the Board's "authority to discount the 
weight and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2001).

Analysis  Initially, the Board notes that since the veteran 
filed his claim in November 1997 the IRS Reform Act 
amendments prohibiting service connection for death or 
disability on the basis that it resulted from an injury or 
disease attributable to the use of tobacco products by a 
veteran during active service are not applicable.  

In this case, the Board finds the January and March 2002 VA 
examiner's opinion is persuasive that the veteran's 
nicotine/tobacco dependence was not incurred in or aggravated 
by active service.  While the clinician did not specifically 
note the veteran's in-service smoking history, the absence of 
any signs of addiction or withdrawal was noted, which is 
consistent with the record.  Accordingly, the clinician 
provided a rationale for his opinion that nicotine dependence 
was not present during service.  The examiner noted the 
claims file was reviewed and, in essence, opined that based 
upon the available information a diagnosis of nicotine 
addiction beginning in active service was not warranted.  The 
Board notes the evidence of record in this case includes no 
medical opinion indicating the veteran's nicotine/tobacco 
dependence actually began during active service.  The Court 
has held that the Board is prohibited from exercising its own 
independent judgment to resolve medical questions and that 
the Board may not reject medical opinions based on its own 
medical judgment.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991); Obert v. Brown, 5 Vet. App. 30 (1993).  Therefore, 
the Board finds entitlement to service connection for 
nicotine/tobacco dependence is not warranted.  

While the veteran sincerely believes these disorders are 
related to his time in service, he is not a licensed medical 
practitioner and he is not competent to offer opinions on 
questions of medical causation.  See Grottveit, 5 Vet. 
App. 91; Espiritu, 2 Vet. App. 492.  

The Board also notes there is no competent evidence of 
nicotine/tobacco dependence, atherosclerosis, 
hypercholesterolemia, or pharyngeal carcinoma during or for 
many years after service and no competent opinion relating 
these disorders to active service.  Although atherosclerosis 
and pharyngeal carcinoma are shown to be related to the 
veteran's smoking, as noted above, persuasive medical 
evidence demonstrates his nicotine/tobacco dependence was not 
incurred in service.  Therefore, the Board finds the evidence 
demonstrates the veteran's claimed disorders were first 
manifest many years after active service and that they were 
not the result of any incident of service.

As to the secondary service connection aspect of the 
veteran's claims for atherosclerosis, status postoperative 
bilateral carotid artery stenosis, atherosclerosis, status 
postoperative bilateral iliofemoral disease, and pharyngeal 
carcinoma of the tonsillar area, since the legal premise of 
these claims is entitlement to service connection based upon 
disability proximately due to nicotine/tobacco dependence 
which has been denied, there is no basis to establish 
secondary service connection.  See Sabonis, 6 Vet. App. 426 
(in the absence of legal merit, the appeal must be denied 
based on a lack of entitlement under the law).
As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for nicotine/tobacco 
dependence is denied.

Entitlement to service connection for atherosclerosis, status 
postoperative bilateral carotid artery stenosis, is denied.

Entitlement to service connection for atherosclerosis, status 
postoperative bilateral iliofemoral disease, is denied.

Entitlement to service connection for pharyngeal carcinoma of 
the tonsillar area, also claimed as a malignant throat tumor, 
is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

